DETAILED ACTION

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
Applicant’s arguments, see pages 4-7, filed 2/16/2022, with respect to the 35 U.S.C. 103(a) rejection of claims 19-22, 25, 28 and 35 over Lindley in view of Sorrels have been fully considered and are persuasive.  Therefore, the 103 rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Shawver et al. (US 2013/0104286).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 24, 25, 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shawver et al. (US 2013/0104286) [hereinafter Shawver].
Regarding claim 19, Shawver discloses a protective glove for a hand (Fig. 2), comprising a first thermoplastic layer, in the shape of a hand, (Fig. 3, layer 42 or layer 44 of the first hand-shaped panel; claim 1), and a second thermoplastic layer, in the shape of a hand, (Fig. 3, layer 46 of the second hand-shaped panel; claim 1) welded to the first thermoplastic layer (layer 42 or 
Shawver fails to specifically teach the second thermoplastic layer having a thickness between about 0.1 mm and about 1.0 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the second thermoplastic layer in Shawver to have a thickness between about 0.1 mm and about 1.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).
Regarding claims 20 and 21, claims 20 and 21 recite recitations of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Shawver 
Regarding claim 22, Shawver discloses the first thermoplastic layer having a durometer of about 20A to about 100 A, and wherein the second thermoplastic layer has a durometer of about 70A to about 100A (paragraphs [0052] and [0073]).
Regarding claim 24, Shawver discloses the second thermoplastic layer being composed of two or more films heat welded together (paragraph [0086]).
Regarding claim 25, Shawver teaches the first thermoplastic layer being composed of a polyethylene film (paragraphs [0055-0056]).
Regarding claim 28, Shawver discloses the first thermoplastic and the second thermoplastic being resistant to bodily fluids, since they both can comprise polyethylene (paragraphs [0055-0056]).
Regarding claim 35, Shawver teaches the second thermoplastic layer can be a different color than the first thermoplastic layer (paragraphs [0078-0081]). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Shawver in view of Anstey (US 2013/0291282).
Shawver fails to teach the first thermoplastic material and/or the second thermoplastic material comprising one or more folds which allow the first thermoplastic material and/or the second thermoplastic material to be bent without deformation of the first thermoplastic material and/or the second thermoplastic material. 
Anstey teaches a glove including folds in different areas of the glove for the purpose of providing lower resistance to flexing and anti-fatigue enhancements (paragraph [0002]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781